I do not concur in the opinion of Mr. Justice STARR that the owner of real estate upon which a mechanic's lien has been filed can bring suit in equity against the lienor for an accounting and discharge of the lien.
The lien was filed June 21, 1941. Plaintiff's bill was filed July 30, 1941. Foreclosure of the lien is an action in rem with procedure mapped by statute. Plaintiff's bill is an action inpersonam and may not supplant the lien law and procedure thereunder. The complaints of plaintiff stated in her bill, with the exception that the lien interfered with her financial plans, could all be considered under proper pleading in a proceeding to enforce the claimed lien and, in my opinion, may not be made the basis of a separate suit in equity. Koch v. Sumner, 145 Mich. 358
(116 Am. St. Rep. 302, 9 Ann. Cas. 225). Mechanics' liens may be discharged by filing of a bond. 3 Comp. Laws 1929, § 13107 (Stat. Ann. § 26.287). The action at law by the lienor in no respect affected the lien. 3 Comp. Laws 1929, § 13122 (Stat. Ann. § 26.302). It was an accumulative remedy. F.M. Sibley LumberCo. v. Wayne Circuit Judge, 243 Mich. 483.
My Brother's opinion would establish a precedent inconsistent with the lien law and procedure as fixed by statute.
The decree should be reversed and the bill dismissed.
  CHANDLER and BUTZEL, JJ., concurred with WIEST, J. *Page 254